Citation Nr: 1107556	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  06-16 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
disabling, for the period beginning May 3, 2004, to prior to 
September 10, 2009, and in excess of 40 percent disabling, for 
the period beginning September 10, 2009, for lumbosacral strain.

2.  Entitlement to an evaluation in excess of 20 percent 
disabling, for the period beginning May 3, 2004, to prior to 
September 10, 2009, and in excess of 40 percent disabling, for 
the period beginning September 10, 2009, for residuals of a left 
forearm fracture.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to March 
1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In a December 2006 rating decision, the RO increased the 
evaluation of the Veteran's service-connected residuals of a left 
forearm fracture disability from 10 percent disabling to 20 
percent disabling, effective May 3, 2004, the date of the claim 
for an increased evaluation.  In an October 2010 rating decision 
the evaluation of the Veteran's residuals of a lumbar strain was 
increased to 40 percent disabling, effective September 10, 2009, 
and the evaluation of the Veteran's left forearm disability was 
increased to 40 percent disabling, effective September 10, 2009.  
Because the increases in the evaluations of the Veteran's 
residuals of a lumbar strain and residuals of a left forearm 
fracture disabilities do not represent the maximum ratings 
available for the conditions, for the entire period on appeal, 
the Veteran's claims remain in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

The Veteran appeared and testified at a personal hearing in July 
2008 before the undersigned Veterans Law Judge.  A transcript of 
the hearing has been added to the record.

As will be discussed below, the medical evidence of record has 
suggested that the Veteran may no longer be able to work due to 
his disabilities.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), 
the United States Court of Appeals for Veterans' Claims (Court) 
held that a TDIU claim is part of an increased disability rating 
claim when such claim is raised by the record.  The Court further 
held that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.  As 
such, the issues before the Board are as set forth above.

The issues of entitlement to an evaluation in excess of 20 
percent disabling, for the period beginning May 3, 2004 to prior 
to September 10, 2009, and in excess of 40 percent disabling, for 
the period beginning September 10, 2009, for residuals of a left 
forearm fracture and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the period beginning May 3, 2004, to prior to 
September 10, 2009, the Veteran's lumbosacral strain did not 
manifest a forward flexion of 30 degrees or less or any 
incapacitating episodes requiring bed rest prescribed by a 
physician and treatment by a physician.

2.  Beginning September 10, 2009, the Veteran's lumbosacral 
strain did not manifest any ankylosis or any incapacitating 
episodes requiring bed rest prescribed by a physician and 
treatment by a physician.

3.  With resolution of all reasonable doubt in the Veteran's 
favor his lumbosacral strain disability is productive of 
neurologic impairment of the right lower extremity that results 
in disability analogous to moderate incomplete paralysis of the 
sciatic nerve.

4.  With resolution of all reasonable doubt in the Veteran's 
favor, his lumbosacral strain disability is productive of 
neurologic impairment of the left lower extremity that results in 
disability analogous to moderate incomplete paralysis of the 
sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
disabling, for the period beginning May 3, 2004, to prior to 
September 10, 2009, and in excess of 40 percent disabling, for 
the period beginning September 10, 2009, for the orthopedic 
manifestations of service-connected lumbosacral strain, are met.  
38 U.S.C.A. §§ 1155, 5110, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
3.951, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a; Diagnostic Codes 5235-
5243 (2010).

2.  The criteria for a separate 20 percent evaluation for right-
sided moderate incomplete paralysis of the sciatic nerve have 
been met.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 3.951, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; 
Diagnostic Code 8520 (2010).

3.  The criteria for a separate 20 percent evaluation for left-
sided moderate incomplete paralysis of the sciatic nerve have 
been met.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 3.951, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; 
Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159.  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In a claim for an increased evaluation, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the appellant in May 2004 that fully addressed all notice 
elements and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the appellant of what evidence was 
required to substantiate the claims and of the appellant's and 
VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA treatment records.  The 
Veteran was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  
The appellant was afforded relevant VA medical examinations in 
June 2004, September 2004, August 2006, August 2007, and 
September 2009.

The Court recently held in Bryant v. Shinseki, 23 Vet. App. 488, 
493-94 (2010) that there are two duties imposed by 38 C.F.R. 
3.103(c)(2), (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked-are not impacted by the Veteran's receipt of a VCAA-
compliant notice letter.  

Here, during the hearing, although the Veterans Law Judge did not 
explicitly note the bases of the prior determinations or note the 
elements that were lacking to substantiate the Veteran's claims, 
the Veteran's representative demonstrated actually knowledge of 
this information.  The representative's questions specifically 
elicited responses designed to show that the Veteran's 
lumbosacral strain disability had become more severe.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that 
actual knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.)  Accordingly, the Veteran is not shown to be prejudiced 
on this basis.  

In addition, the Veterans Law Judge sought to identify any 
pertinent, outstanding evidence that might have been overlooked.  
The Veterans Law Judge specifically asked the Veteran where he 
received his treatment, and the Veteran responded that he 
received all treatment at VA.  Accordingly, the Veteran is not 
shown to be prejudiced on this basis.  

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the elements necessary to 
substantiate the claims, and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claims.  As such, the Board finds 
that, consistent with Bryant, the Veterans Law Judge complied 
with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board remanded the Veteran's claims in October 2008 and 
ordered that attempts be made to obtain any outstanding VA 
treatment records and to afford the Veteran a VA medical 
examination regarding his lumbosacral strain disability.  The 
Board notes that additional VA treatment records, dated since 
January 2006, have been associated with the claims file.  In 
addition, the Veteran was afforded a VA medical examination 
regarding his spine in September 2009.  As such, the Board is 
thus satisfied that the RO has substantially complied with the 
orders of the October 2008 remand.  See Dyment v. West, 13 Vet. 
App. 141, 146- 47 (1999) (regarding substantial compliance); 
Stegall v. West, 11 Vet. App. 268 (1998).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1.  Other applicable, general policy considerations 
are: interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises 
from the initially assigned rating, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, 
for a Veteran to have separate and distinct manifestations 
attributable to the same injury, which would permit a rating 
under several diagnostic codes.  The critical element permitting 
the assignment of multiple ratings under several diagnostic codes 
is that none of the symptomatology for any one of the conditions 
is duplicative or overlapping with the symptomatology of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks a higher evaluation for his service-connected 
residuals of a lumbosacral strain.  The Veteran's residuals of a 
lumbosacral strain are evaluated as 20 percent disabling, for the 
period beginning May 3, 2004, to prior to September 10, 2009, and 
40 percent disabling, for the period beginning September 10, 
2010, pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5292-5237.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for Diagnostic 
Codes 5235 to 5243, unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  Ratings under the General Rating Formula for Diseases 
and Injuries of the Spine are made with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  38 
C.F.R. § 4.71a.

The General Rating Formula for Diseases and Injuries of the Spine 
provides, in relevant part, for the assignment of a 10 percent 
rating when there is forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent of more of the height.  Id.

A 20 percent rating is for assignment upon a showing of forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or a combined range of motion not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine.  Id.

A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating may be 
assigned due to unfavorable ankylosis of the entire spine.  Id.  
Under notes to the rating formula:

Note (1) Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate diagnostic 
code.  Id.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral rotation 
are 0 to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  Id.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.  Id.  

Note (4): Round each range of motion measurement to the nearest 
five degrees.  Id.  

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment in 
neutral position (0 degrees) always represents favorable 
ankylosis.  Id.  

Diagnostic Code 5243 provides that intervertebral disc syndrome 
(IVDS) is to be rated either under the General Rating Formula for 
Diseases and Injuries of the Spine, outlined above, or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 10 percent disability rating 
for IVDS with incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 12 
months; a 20 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent disability rating for IVDS with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months; and a 60 percent disability rating for 
IVDS with incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) 
provides that, for purposes of ratings under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Note (2) provides that, 
if IVDS is present in more than one spinal segment, provided that 
the effects in each spinal segment are clearly distinct, each 
segment is to be rated on the basis of incapacitating episodes or 
under the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a.

Associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  In this case, 
the Veteran is shown to have sciatic neuropathy secondary to his 
service-connected disability.  Paralysis of the sciatic nerve is 
rated under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 
8520.

Complete paralysis of the sciatic nerve warrants an 80 percent 
evaluation; with complete paralysis of the sciatic nerve the foot 
dangles and drops, no active movement of the muscles below the 
knee is possible, and flexion of the knee is weakened or (very 
rarely) lost.  Incomplete paralysis of the sciatic nerve warrants 
a 60 percent evaluation if it is severe with marked muscular 
dystrophy, a 40 percent evaluation if it is moderately severe, a 
20 percent evaluation if it is moderate or a 10 percent 
evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 
8520.

The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the moderate 
degree.  See note at "Diseases of the Peripheral Nerves" in 38 
C.F.R. § 4.124(a).

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "severe" 
by VA examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6.

Pursuant to 38 C.F.R. § 4.123, the maximum rating that may be 
assigned for neuritis not characterized by organic changes will 
be that for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis, i.e., no more than 40 
percent.

Functional loss also must be considered in addition to the 
criteria set forth above.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59; 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In 
particular, if the disability at issue is of a musculoskeletal 
nature or origin, then VA may, in addition to applying the 
regular schedular criteria, consider granting a higher rating for 
functional impairment caused by pain, weakness, excess 
fatigability, or incoordination, assuming these factors are not 
already contemplated by the governing rating criteria.  Claimed 
functional loss must be supported by adequate pathology and 
evidenced by visible behavior of the Veteran undertaking the 
motion.  See DeLuca v. Brown, supra.

In June 2004 the Veteran was afforded a VA Compensation and 
Pension (C&P) bones examination.  The Veteran reported that he 
had back pain that had increased over the prior three years.  He 
stated that he continued to have a constant ache in the region of 
the lumbar spine.  The symptoms were noted to be more severe with 
prolonged periods of driving and sitting.  He reported some 
associated bilateral sciatica with the right greater than the 
left.  Examination of the back revealed mild to moderate pain to 
palpation in the lumbosacral region, paraspinous musculature.  
The Veteran had no masses and had mild pain the palpation on his 
sciatic notches bilaterally.  He had mild A-type hamstrings 
bilaterally.  His deep tendon reflexes were 1+ at the patellar 
tendons bilaterally and 1+ at the Achilles tendons bilaterally.  
He had a negative straight leg raise bilaterally.  He had 
downgoing toes on Babinski testing and negative clonus, 
bilaterally.  There was no sensory deficit in his legs on 
examination.  The Veteran was able to toe walk and heel walk.  X-
ray examination revealed no obvious acute fractures or 
dislocations of the lumbar spine.  The vertebral alignment was 
well maintained and there was mild to moderate narrowing of the 
disk heights at multiple levels and mild osteophytic spurring.  
The Veteran was diagnosed with degenerative disk disease of the 
lumbar spine with associated mechanical low back pain and 
intermittent sciatica, right greater than left.

In a September 2004 addendum to the June 2004 VA C&P examination 
the Veteran was noted to walk with a slightly guarded gait.  The 
Veteran was able to forward flex to 45 degrees and only able to 
extend to 20 degrees.  He had lateral flexion of 20 degrees, 
right lateral flexion of 30 degrees, left lateral rotation of 30 
degrees, and right lateral rotation of 30 degrees.

In May 2005 and December 2005 the Veteran was diagnosed with 
chronic low back pain with sciatica.  He underwent a computed 
tomography (CT) scan of the back in June 2005.  The examination 
revealed degenerative changes and disc bulges.  

In December 2005 the Veteran was diagnosed with chronic low back 
pain with sciatica.  In January 2006 the Veteran reported that he 
had worsening back pain.  He described the pain as 
sharp/stinging, constant, and radiating down the bilateral 
buttocks to thighs to back of the knees.  He had subjective 
numbness and weakness.  The pain increased with prolonged 
sitting, standing, walking, bending, and was positional.  He 
stated that pain decreased with medication and rest.  In January 
2006 the Veteran as noted to have good muscle bulk and tone, 
sensorily intact to fine touch, deep tendon reflexes were 2 and 
equal, no clonus, positive bilateral Kemps left greater than 
right, positive single leg raise on the left, and negative 
bilateral Patrick's.  The Veteran was able to walk on his toes 
and heels.  The lumbar range of motion was within normal limits 
but there was pain on extension.

In March 2006 the Veteran underwent bilateral lumbar medial 
branch blocks.  The Veteran was diagnosed with facet arthropathy 
of the lumbar spine not responsive to conservative therapy, 
chronic low back pain without radiculopathy.  In July 2006 the 
Veteran was diagnosed with chronic low back pain with acute flair 
and was noted to be tender to palpation of the low lumbar spine.

In August 2006 the Veteran was afforded a VA C&P spine 
examination.  The Veteran reported progressively worsening back 
pain.  He denied urinary incontinence, erectile dysfunction, leg 
or foot weakness, erectile dysfunction, and unsteadiness.  The 
Veteran indicated that he had decreased motion, stiffness, 
spasms, and pain.  The Veteran described the pain as sharp, 
moderate, constant, and daily, with radiation of dull pain into 
both legs.  The Veteran denied fatigue and weakness.  The 
examiner indicated that there was no limitation on walking.  
Inspection of the spine revealed normal posture, normal head 
position, symmetry, and normal gait.  The Veteran had no abnormal 
spinal curvature.  Detailed sensory examination revealed 
vibration, pinprick, light touch, and position senses of 2/2 
bilaterally.  Reflex examination was normal to examination with 
ankle jerk and knee jerk bilaterally.  The Veteran had no 
thoracolumbar spine ankylosis.  Range of motion of the 
thoracolumbar spine was reported as 50 degrees of flexion with 
pain beginning at 20 degrees and no additional loss of motion 
after repetitive use.  Extension of the thoracolumbar spine was 
measured as 20 degrees with pain beginning at 10 degrees.  There 
was pain after repetitive use but there was no additional loss of 
motion with repetitive extension.  Left and right lateral flexion 
of the thoracolumbar spine was 30 degrees with pain beginning at 
20 degrees.  There was pain after repetitive use but there was no 
additional loss of motion with repetitive lateral flexion.  Left 
and right lateral rotation of the thoracolumbar spine was 30 
degrees with pain beginning at 20 degrees.  There was pain with 
repetitive use but no additional loss of motion with repetitive 
lateral rotation.  The Lasegue's sign was negative.  X-ray 
examination of the lumbar spine was noted to reveal multilevel 
mild degenerative joint disease most pronounced at L5-S1.  The 
Veteran was noted to be employed fulltime in computer 
programming.  He was noted to have lost time from work of less 
than 1 week over the prior 12 month period due to low back pain.  
The examiner diagnosed the Veteran with lumbar degenerative joint 
disease.  The disorder was noted to have significant effects on 
the Veteran's usual occupation.  It was noted to cause decreased 
mobility, problems with lifting and carrying, and pain.  It had a 
moderate effect on the Veteran's ability to do chores, a severe 
effect on his ability to do exercise, and the disorder prevented 
participation in sports.  The disorder had no effect on the 
Veteran's feeding.  

In August 2006 the Veteran was afforded a C&P peripheral nerve 
examination.  The Veteran complained of back pain with radicular 
leg pain.  He indicated that the pain began 25 years prior after 
an accident during active military service.  He stated that the 
pain had become progressively worse over since its initial onset 
and that he had been treated with naprosyn with fair response.  
The Veteran reported that he did not have any hospitalization or 
surgery for his disorder.  He stated that the symptoms were in 
both legs and consisted of paresthesias, dysesthias, and pain.  
Motor examination was noted to be normal in both legs with 5/5 
strength in the hamstrings, quadriceps, ankle dorsiflexors, and 
plantarflexors.  Sensory function was noted to be normal to 
vibration, light touch, position, and pain in both legs.  There 
was no muscle atrophy, abnormal bulk or tone, tremors, tics, or 
abnormal movements noted.  The function of the Veteran's joints 
was not affected by the nerve disorder and the Veteran's gait and 
balance were normal.  Electromyography and nerve condition 
studies were not conducted.  The Veteran was found to have no 
neuropathy and to have a normal peripheral nerve examination.  

In February 2007 the Veteran was diagnosed with chronic low back 
pain with acute flair-up.

In a statement dated in July 2007 the Veteran reported that his 
back pain was getting worse.  He reported that he received 
treatment at the Kissimmee Outpatient Clinic and at the James 
Haley VA Hospital in Tampa, Florida.

In August 2007 the Veteran was afforded a VA C&P peripheral 
nerves examination.  The Veteran reported sciatic pain that began 
25 years prior and had been getting progressively worse.  He was 
noted to report that he had chronic back pain with radiation down 
the left buttock and left leg with associated tingling and 
numbness.  The Veteran noticed sciatica lasting for several 
minutes precipitated by sitting down or standing for long periods 
of time.  He stated that stretching the back alleviated the pain 
and that he had been treated with steroids, a muscle relaxant, 
pain pills, and facet injections but that these treatments had 
not helped his sciatica.  There was no history of hospitalization 
or surgery, no history of trauma to the nerve, and no history of 
neoplasm.  Motor examination revealed right lower extremity 
strength of 5/5 and left lower extremity strength of 4/5.  
Sensory function was normal on the right for vibration, pain, 
light touch, and position sense.  On the left side the Veteran 
had decreased vibration, pain, light touch, and position sense in 
the medial side of the calf, first, and second toes.  The 
affected nerve was noted to be the L4.  The reflex examination 
revealed absent left and right knee reflex, representing the L3-
L4, and absent left and right ankle reflex, representing the S1.  
There was no muscle atrophy, tics, tremors, or abnormal 
movements.  The Veteran needed a cane to help with balance and 
had a slow gait.  Electromyography and nerve condition studies 
were not performed.  The Veteran was noted to be employed 
fulltime as a computer programmer and to have no time lost from 
work over the prior 12 month period.  The Veteran was diagnosed 
with sciatica pain stemming from low back pain.  The disorder was 
noted to have a significant effect on the Veteran's occupation 
and to lead to increased tardiness.  The disorder had no effect 
on the Veteran's ability to do chores, shop, feed, bath, toilet, 
or groom.  The disorder had a mild effect on the Veteran's 
ability to dress and a moderate effect on the Veteran's ability 
to travel.  The disorder was noted to prevent exercise, sports, 
and recreation.

In August 2007 the Veteran was afforded a VA C&P spine 
examination.  The Veteran reported a progressively worsening low 
back condition.  The Veteran indicated that he did not have any 
urinary incontinence, urgency, retention requiring 
catheterization, frequency, or nocturia.  The Veteran denied 
fecal incontinence, obstipaction, and erectile dysfunction.  He 
stated that he had numbness, paresthesias, and leg or foot 
weakness.  He denied falls, unsteadiness, visual dysfunction, and 
dizziness.  The Veteran reported numbness and tingling down his 
left leg to his toes.  There was a history of decreased motion, 
stiffness, weakness, and pain in the low back that was associated 
with certain activities and was described as aching, moderate, 
constant, and daily.  The Veteran indicated that the pain 
radiated down the left leg to the toes.  He was noted to use a 
cane for walking and that he was able to walk more than a quarter 
mile but less than 1 mile.  The Veteran did not have any 
significant incapacitating episodes in the prior 12 months.

Objective examination of the thoracolumbar spine did not reveal 
any spasm, atrophy, guarding, or weakness.  Objective examination 
of the thoracolumbar spine revealed pain with motion and 
tenderness.  Muscle spasm, localized tenderness, and guarding 
were not severe enough to be responsible for abnormal gait or 
abnormal spinal contour.  Inspection of the spine revealed normal 
posture and head position.  The spine was symmetrical in 
appearance and the Veteran's gait was antalgic.  There was no 
abnormal spinal curvature noted.  Motor examination revealed 5/5 
hip flexion, hip extension, knee extension, ankle dorsiflexion, 
ankle plantar flexion, and great toe extension bilaterally.  
There was normal muscle tone and no muscle atrophy.  Sensory 
examination revealed 2/2 vibration, pain, light touch, and 
position sense bilaterally.  Reflex examination revealed 2+, 
normal, knee jerk, ankle jerk, and plantar reflexes.

Flexion of the thoracolumbar spine was 45 degrees with pain 
beginning at 40 degrees.  There was pain after repetitive use but 
no additional loss of motion with repetitive flexion of the 
thoracolumbar spine.  Extension of the thoracolumbar spine was 20 
degrees with pain at 20 degrees.  There was pain after repetitive 
use but no additional loss of motion with repetitive extension of 
the thoracolumbar spine.  Lateral flexion of the thoracolumbar 
spine was 20 degrees bilaterally with pain at 20 degrees.  There 
was pain after repetitive use but no additional loss of motion 
with repetitive lateral flexion of the thoracolumbar spine.  
Lateral rotation of the thoracolumbar spine was 20 degrees 
bilaterally.  There was pain after repetitive use but no 
additional loss of motion with repetitive lateral rotation of the 
thoracolumbar spine.  The Lasegue's sign was negative.  Imaging 
studies of the lumbar spine revealed moderate degenerative change 
throughout, L3-S1 facet degenerative change, and L5-S1 most 
significant degenerative change.  The Veteran was reported to be 
employed fulltime as a computer programmer/systems analyst.  The 
Veteran was noted to have 3 weeks of time lost from work over the 
prior 12 months due to his back disability.  The Veteran was 
diagnosed with lumbar spondylosis.  The examiner noted that there 
were no significant effects on the Veteran's usual occupation.  
The back disorder was noted to have no effect on the Veteran's 
ability to feed and toilet; mild effects on the Veteran's ability 
to perform chores, shopping, recreation, bathing, and grooming ; 
and moderate effects on the Veteran's ability to exercise.  The 
examiner rendered the opinion that the Veteran's current low back 
condition with radicular leg is less likely as not (less than 
50/50 probability) caused by or a result of the Veteran's 
service-connected back strain.  The examiner reasoned that due to 
the Veteran's symptom free period following the lumbosacral 
strain in 1972 it is less likely than not that the Veteran's 
current condition is directly caused by or a result of the 
lumbosacral strain sustained in 1972.  The examiner noted that it 
was much more likely that the Veteran developed further 
degenerative change that led to the current radicular leg pain 
and that the further change was probably unrelated to the back 
strain.

In December 2007 the Veteran was noted to have an exacerbation of 
back pain with tenderness over the lumbosacral spine with 
paraspinous muscle spasm.  There were no focal deficits.

The Veteran reported in his testimony at a hearing before the 
undersigned Veterans Law Judge in July 2008 that he had pain of 9 
out of 10 daily and that it began when he got out of bed in the 
morning.  He stated that the pain radiated down his left leg and 
gave him a numb and stinging sensation in his leg.  The Veteran 
reported that he has had to wear a back brace and that he has 
been treated with steroid and anesthesia shots in the back.  He 
stated that he used a cane and that his back has given out and 
caused him to fall.  The Veteran reported that his back 
disability has caused limited motion and has limited his ability 
to dance and recreate and be intimate with his wife.  He stated 
that he had balance problems.  The Veteran reported that he 
worked fulltime.  He indicated that his employer allows him to 
work from home when his back disorder flares-up.

In September 2008 the Veteran reported increased back pain.  He 
indicated that the pain radiated into the lower extremities.  
There was no loss of bowel or bladder continence.  The Veteran 
reported increased back pain in October 2008.  In December 2008 
the Veteran indicated that he had back pain with no real change.

In September 2009 the Veteran was afforded a VA C&P spine 
examination.  The Veteran reported that he was a computer 
programmer.  He indicated that he had worsening back pain and 
muscle spasms.  The Veteran noted shooting pain from the left 
buttock down to the anterior aspect of the leg and to the knee.  
The Veteran was noted to have had a medial branch nerve block of 
the lumbar spine in March 2006 and to have been treated in the 
emergency room for back pain in September 2008, October 2008, and 
November 2008.  The Veteran was noted to have urinary 
incontinence and urgency.  The Veteran had no fecal incontinence 
or obstipation.  He had numbness, erectile dysfunction, 
paresthesias, leg or foot weakness, and unsteadiness.  The 
Veteran did not report any falls.  The Veteran described his back 
pain as severe, daily, and lasting for minutes.  The pain was 
burning in sensation and radiated down the left leg.  The Veteran 
had no history of fatigue.  He had a history of decreased motion, 
stiffness, weakness, and spasms.  The Veteran had severe flare-
ups of his spinal condition weekly that lasted for hours.  His 
pain was precipitated by twisting or moving too fast.  The 
Veteran reported incapacitating episodes of 2 days three times a 
year.  The Veteran was noted to use a cane and to be able to walk 
more than quarter of a mile but less than 1 mile.

Physical examination of the spine revealed normal posture, head 
position, and symmetry.  The Veteran had no gibbus, kyphosis, 
list, lumbar flattening, lumbar lordosis, scoliosis, or reverse 
lordosis.  There was no thoracolumbar ankylosis.  Inspection of 
the muscles of spine revealed bilateral spasm, pain with motion, 
and tenderness.  There was not atrophy, guarding, or weakness.  
Motor examination revealed hip flexion of 4/5 bilaterally, hip 
extension of 4/5 bilaterally, knee flexion of 4/5 in the left and 
5/5 in the right, knee extension of 4/5 in the left and 5/5 in 
the right, ankle dorsiflexion of 4/5 in the left and 5/5 in the 
right, ankle plantar flexion of 4/5 in the left and 5/5 in the 
right, and great toe extension of 4/5 in the left and 5/5 in the 
right.  Muscle tone was normal without atrophy.  Lower extremity 
sensory examination revealed vibration sense of 1/2 in the left 
and 2/2 in the right, and light touch and position sense of 2/2 
bilaterally.  There was decreased vibration sense in the left 
great toe when compared with the right.  Knee jerk and ankle jerk 
were 1+ bilaterally.  Plantar reflex was normal bilaterally.

Range of motion of the thoracolumbar spine was measured as 20 
degrees of flexion, 10 degrees of extension, 12 degrees of left 
lateral flexion, 12 degrees of right lateral flexion, 20 degrees 
of left lateral rotation, and 20 degrees of right lateral 
rotation.  There was objective evidence of pain following 
repetitive motion; however, there was no additional loss of range 
of motion with repetitive motion.  Lasegue's sign was positive 
bilaterally.  The Veteran was noted to be unemployed due to his 
contract not being renewed.  The Veteran was diagnosed with 
degenerative disc disease associated with lumbosacral strain.  
The condition was noted to have no effect on the Veteran's 
grooming, toileting, bathing, or feeding, mild effect on the 
Veteran's dressing, moderate effect on the Veteran's traveling, 
exercise, shopping, and chores, and to prevent recreation and 
sports.

The Board finds that entitlement to an evaluation in excess of 20 
percent disabling, for the period beginning May 3, 2004, to prior 
to September 10, 2009, and in excess of 40 percent disabling, for 
the period beginning September 10, 2009, for lumbosacral strain, 
is not warranted.

For the period beginning May 3, 2004, to prior to September 10, 
2009, the Veteran's the Veteran's lumbosacral strain did not 
manifest a forward flexion of 30 degrees or less.  The Board 
acknowledges that during the period beginning May 3, 2004, to 
prior to September 10, 2009, the Veteran has complained of a 
constant ache in the lumbar spine, that he used a back brace and 
a cane, and muscle spasms. However, prior to September 10, 2009, 
the Veteran's lumbosacral strain manifested forward flexion to 45 
degrees, 50 degrees with pain beginning at 20 degrees, and 45 
degrees with pain beginning at 40 degrees.  In addition, the 
Veteran complained of additional pain with repetitive motion but 
no additional loss of range of motion with repetitive motion.  As 
such, the Board finds that the preponderance of the evidence is 
against a finding that the Veteran's lumbosacral strain 
manifested a forward flexion of 30 degrees or less, considering 
pain and range of motion after repetitive motion, for the period 
beginning May 3, 2004, to prior to September 10, 2009.  
Therefore, entitlement to an evaluation greater than 20 percent 
disabling, for the period beginning May 3, 2004, to prior to 
September 10, 2009, for the orthopedic manifestations of service-
connected lumbosacral strain is not warranted.

For the period beginning September 10, 2009, the Veteran's 
lumbosacral strain manifested a range of motion of 20 degrees of 
forward flexion and there was objective evidence of pain 
following repetitive motion; however, there was no additional 
loss of range of motion with repetitive motion.  As there was no 
evidence of any ankylosis of the thoracolumbar spine, the Board 
finds that entitlement to an evaluation greater than 40 percent 
disabling, for the period beginning September 10, 2009, for the 
orthopedic manifestations of service-connected lumbosacral strain 
is not warranted.

Therefore, entitlement to entitlement to an evaluation in excess 
of 20 percent disabling, for the period beginning May 3, 2004, to 
prior to September 10, 2009, and in excess of 40 percent 
disabling, for the period beginning September 10, 2009, for the 
orthopedic manifestations of the Veteran's service-connected 
lumbosacral strain is denied.

However, during the entire period on appeal, the Veteran's back 
disability as been manifested by bilateral radiating sciatic 
pain, subjective numbness, and weakness.  The Veteran has been 
consistently diagnosed with bilateral sciatic during the period 
on appeal.  During the period on appeal the Veteran's bilateral 
sciatica has manifested normal reflexes in the knees and ankles 
and reduced reflexes in the knees and ankles to, in one instance, 
absent reflexes in the knees and ankles.  The preponderance of 
the evidence reveals normal vibration, pinprick, light touch, and 
position senses on the right side and normal to decreased senses 
on the left side.  The Board notes that a VA examiner rendered 
the opinion that the Veteran's current low back condition with 
radicular leg is less likely as not caused by or a result of the 
Veteran's service-connected back strain.  The examiner reasoned 
that the Veteran's condition was likely due to further 
degenerative change unrelated to the Veteran's back strain.  
However, the Board notes that this opinion did not indicate 
whether the Veteran's lumbosacral strain aggravated the Veteran's 
sciatic disorder.  The Board finds that the preponderance of the 
evidence indicates that the Veteran has separate, compensable, 
neurological manifestations of his service-connected lumbosacral 
strain.

The preponderance of the evidence shows that the Veteran's 
bilateral radiculopathy manifests symptoms most nearly 
approximate to moderate incomplete paralysis of the sciatic nerve 
bilaterally.  As noted above, in one instance the Veteran's 
bilateral radiculopathy manifested absent reflexes in the knees 
and ankles.  The Veteran has also been reported to have objective 
evidence of reduced reflexes and strength, bilaterally, and 
reduced sensation on the left side.  In addition, the Veteran's 
bilateral radiculopathy has manifested subjective evidence of 
weakness, numbness, and pain.  Therefore, resolving all doubt in 
the Veteran's favor, entitlement to a separate 20 percent 
evaluation for right-sided moderate incomplete paralysis of the 
sciatic nerve, as a neurological manifestation of lumbosacral 
strain, is granted, and entitlement to a separate 20 percent 
evaluation for left-sided moderate incomplete paralysis of the 
sciatic nerve, as a neurological manifestation of lumbosacral 
strain, is granted.

The Board considered and found inapplicable Diagnostic Code 5243 
because the Veteran has not required bed rest prescribed by a 
physician.

The Board has considered whether the Veteran's claim warrants 
referral to the Chief Benefits Director of VA's Compensation and 
Pension Service under 38 C.F.R. § 3.321.  The Court clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. Peake, 22 
Vet. App. 111 (2008).  The Court stated that the RO or the Board 
must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.  Id.

The Veteran does not meet the criteria for an evaluation in 
excess of 20 percent disabling, for the period beginning May 3, 
2004, to prior to September 10, 2009, and in excess of 40 percent 
disabling, for the period beginning September 10, 2009, for the 
orthopedic manifestations of lumbosacral strain, does not meet 
the criteria for a separate evaluation in excess of 10 percent 
disabling for right-sided mild incomplete paralysis or the 
sciatic nerve as a neurological manifestation of lumbosacral 
strain, and does not meet the criteria for a separate evaluation 
in excess of 10 percent disabling for left-sided mild incomplete 
paralysis or the sciatic nerve as a neurological manifestation of 
lumbosacral strain, and there are no aspects of the Veteran's 
lumbosacral strain disability not contemplated by the schedular 
criteria.

Therefore, referral by the RO to the Chief Benefits Director of 
VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is 
not warranted.  Id.


ORDER

Entitlement to an evaluation in excess of 20 percent disabling, 
for the period beginning May 3, 2004 to prior to September 10, 
2009, and in excess of 40 percent disabling, for the period 
beginning September 10, 2009, for lumbosacral strain, is denied.

Subject to the law and regulations governing payment of monetary 
benefits, a separate 20 percent rating for moderate incomplete 
paralysis of the sciatic nerve of the right lower extremity, is 
granted.

Subject to the law and regulations governing payment of monetary 
benefits, a separate 20 percent rating for moderate incomplete 
paralysis of the sciatic nerve of the left lower extremity, is 
granted.





REMAND

The Veteran seeks entitlement to an evaluation in excess of 20 
percent disabling, for the period beginning May 3, 2004 to prior 
to September 10, 2009, and in excess of 40 percent disabling, for 
the period beginning September 10, 2009, for residuals of a left 
forearm fracture.

In October 2008 the Board remanded the claim for additional 
treatment records to be obtained and associated with the claims 
file and for the Veteran to be afforded a VA medical examination.  
Thereafter, the Board ordered that the claim must be 
readjudicated and, if any benefit was not granted on appeal, for 
the Veteran and his representative to be issued a Supplemental 
Statement of the Case and allowed opportunity to respond.

The Board notes that the requested treatment records have been 
obtained and associated with the claims file and that the Veteran 
was afforded a VA medical examination in September 2009.  In 
October 2010 the Veteran's evaluation for left forearm disability 
was increased to 40 percent disabling, effective September 10, 
2009.  This increase was indicated to represent a complete grant 
of the benefit sought and, as such, a Supplemental Statement of 
the Case was not issued regarding this issue.  However, the Board 
notes that although an evaluation of 40 percent disabling does 
represent the maximum available rating for the nondominant arm, 
this evaluation was not awarded effective the date of the claim 
on appeal.  As such, the Board finds that the grant of a 40 
percent disabling evaluation does not represent a complete grant 
of the benefits sought and that the issue remains on appeal. 

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance, and further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).  To date, a Supplemental 
Statement of the Case regarding the issue of entitlement to an 
evaluation in excess of 20 percent disabling, for the period 
beginning May 3, 2004 to prior to September 10, 2009, and in 
excess of 40 percent disabling, for the period beginning 
September 10, 2009, for residuals of a left forearm fracture 
(left forearm disability) has not been issued pursuant to the 
October 2008 Board remand.  As such, the claim must be remanded 
for the Veteran and his representative to be provided with a 
Supplemental Statement of the Case and given time to respond.

At the VA C&P examination in September 2009 the Veteran indicated 
that he was no longer employed due to his contract not being 
renewed.  The examiner stated that the Veteran's back disability 
had moderate effect on the Veteran's ability to travel, exercise, 
shop, and do chores.  

The law provides that a TDIU may be granted upon a showing that 
the Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his service-
connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16.  Consideration may be given to a Veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her age 
or the impairment caused by non-service-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 percent 
disabling; or (2) that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of his or 
her service-connected disabilities and there is one disability 
ratable at 60 percent or more, or, if more than one disability, 
at least one disability ratable at 40 percent or more and a 
combined disability rating of 70 percent.  Id.

To date, the Veteran has not been afforded a VA medical 
examination regarding whether his service-connected disabilities 
prevent him from securing or following a substantially gainful 
occupation.  As such, on remand, opinion must be obtained 
regarding whether the Veteran's service-connected disabilities 
render the Veteran unable to secure or follow a substantially 
gainful.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, as the Veteran's claim of entitlement to a TDIU may 
be affected by the outcome of the appeal regarding the issue of 
entitlement to an evaluation in excess of 20 percent disabling, 
for the period beginning May 3, 2004 to prior to September 10, 
2009, and in excess of 40 percent disabling, for the period 
beginning September 10, 2009, for residuals of a left forearm 
fracture, the Board finds the issues to be inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they are 
so closely tied together that a final Board decision cannot be 
rendered unless both issues have been considered).  Because the 
issues are inextricably intertwined, the Board is unable to 
review the issue of entitlement to a TDIU until the issue of 
entitlement to an evaluation in excess of 20 percent disabling, 
for the period beginning May 3, 2004 to prior to September 10, 
2009, and in excess of 40 percent disabling, for the period 
beginning September 10, 2009, for residuals of a left forearm 
fracture is resolved.  Id.

Since the claims file is being returned it should be updated to 
include VA treatment records compiled since April 2010.  See 38 
C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records 
pertaining to the Veteran that are dated 
after April 2010.  Any additional pertinent 
records identified by the Veteran during 
the course of the remand should also be 
obtained, following the receipt of any 
necessary authorizations from the Veteran, 
and associated with the claims file

2.  Schedule the Veteran for an appropriate 
VA examination.  The claims file should be 
made available to and reviewed by the 
examiner.  All appropriate tests and 
studies should be conducted.

The examiner is requested to opine as to 
whether, without regard to the Veteran's 
age or the impact of any nonservice- 
connected disabilities, it is at least as 
likely as not that his service-connected 
disabilities, either alone or in the 
aggregate, render him unable to secure or 
follow a substantially gainful occupation.  
A complete rationale for any opinion 
expressed and conclusion reached should be 
set forth in a legible report.  It is 
requested that the examiner consider and 
reconcile the conflicting medical opinions 
of record and any contradictory evidence 
regarding the above question.

3.  Thereafter, readjudicate the Veteran's 
claims.  If the benefit sought on appeal is 
not granted, the RO should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


